Title: To James Madison from John Strode, 19 November 1808
From: Strode, John
To: Madison, James



Va. Culpeper 19 Novr. 1808

With Sentiments of gratitude and Sincere Thankfulness, Good and worthy Sir, I acknowledge the Receipt of Your kind Letter of the 18th. Ulto. which through some fatallity did not come to hand untill this Moment.  Never did I presume to ask so high a favour, never was any person more Sensible of the condescention and friendship of another or more extremely gratified than I am from Your generous attention to my intreaty.  The Secratary of War knows (or ought to know) best, and my son so far as relates to that, and every other Matter relative to His Subordinate Station in the Army, while He holds a Commission there will be all Submission & Obedience, so I confidently believe!  He Gives You generous Sir the Tribute of Unfeigned Thanks.
I did expect notwithstanding the severity of the times to have long since paid You the balance I owe On Acct. but indeed it is as yet out of my power; Therefore I ought to give You my Obligation on Interest for it, which shall be done with out fail the Next favourable Oppty.
Gracious Heaven long preserve You in health, the blessing and boast of a beloved and gratefull people.  With due regard I am Sir Yr. ever obliged hble Servant
John Strode
